 1

 2

 3

 4
                             UNITED STATES DISTRICT COURT
 5                          WESTERN DISTRICT OF WASHINGTON
                                      AT TACOMA
 6
     ROBERT LUSSIER and LINDA                         CASE NO. C19-5669 BHS
 7   LUSSIER,
                                                      ORDER GRANTING PLAINTIFF’S
 8                           Plaintiffs,              MOTION TO REMAND
            v.
 9
     GBC, INC., et al.,
10
                             Defendants.
11

12          This matter comes before the Court on Plaintiffs Robert Lussier and Linda
13   Lussier’s (“Plaintiffs”) motion to remand. Dkt. 5. The Court has considered the pleadings
14   filed in support of and in opposition to the motion and the remainder of the file and
15   hereby grants the motion for the reasons stated herein.
16                               I.   PROCEDURAL HISTORY
17          On June 27, 2019, Plaintiffs filed a complaint against Defendants GBC, Inc. d/b/a

18   Herfy’s Burgers and Teriyaki, Young Sook Choi, Jae Eui Hong, and other occupants

19   (“Defendants”) in the Pierce County Superior Court for the State of Washington. Dkt. 1-

20   1. Plaintiffs alleged unlawful detainer of a commercial property, seeking restitution of the

21   premises, forfeiture and termination of Defendants’ tenancy, and damages. Id. On July

22   23, 2019, Defendants removed to this Court. Dkt. 1. On August 6, 2019, Plaintiff filed the


     ORDER - 1
 1   instant motion to remand. Dkt. 5. Defendants did not respond, which the Court continues

 2   as an admission that the motion has merit. Local Rules W.D. Wash. LCR 7(b)(2).

 3                               II. FACTUAL BACKGROUND

 4          Plaintiffs own a commercial property at 15619 Pacific Avenue South, Tacoma,

 5   WA 98445. Dkt. 5 at 2. Plaintiffs leased the property to Defendants beginning in March

 6   2018. Id. Plaintiffs allege that prior to the filing of this suit, Defendants failed to pay rent,

 7   late fees, and interest, with failure to pay beginning April 1, 2018. Id.

 8                                       III. DISCUSSION

 9          Defendants removed citing 28 U.S.C. §§ 1331 and 1332, violation of 50 U.S.C. §

10   3932 and 42 U.S.C. § 1983, and 28 U.S.C. §§ 1441 and 1446. Dkt. 1 at 1. In their notice

11   of removal, Defendants argue Plaintiffs did not actually purchase the property at issue

12   and so cannot enforce a lease, targeted Defendants based on race, and tortuously

13   interfered with Defendants’ business expectations. Id. at 2.

14          If at any time before final judgment it appears that the district court lacks subject

15   matter jurisdiction, the case shall be remanded. 28 U.S.C. § 1447(c). District courts have

16   federal question jurisdiction over all claims “arising under the Constitution, laws, or

17   treaties of the United States.” 28 U.S.C. § 1331. “The presence or absence of federal

18   question jurisdiction is governed by the ‘well-pleaded complaint’ rule, which provides

19   that federal question jurisdiction exists only when a federal question is presented on the

20   face of the plaintiff’s properly pleaded complaint.” California v. United States, 215 F.3d

21   1005, 1014 (9th Cir. 2000). “In determining the existence of removal jurisdiction, based

22   upon a federal question, the court must look to the complaint as of the time the removal



     ORDER - 2
 1   petition was filed.” O’Halloran v. Univ. of Washington, 856 F.2d 1375, 1379 (9th Cir.

 2   1988).

 3            First, Defendants have not shown 28 U.S.C. § 1331 provides a basis for

 4   jurisdiction, because no federal question appears on the face of Plaintiff’s complaint.

 5   California, 215 F.3d at 1014. Defendants also cite 42 U.S.C. § 1983 as a basis for

 6   jurisdiction but have not alleged a counterclaim or other claim based on that statute. Even

 7   if Defendants had done so, “a federal counterclaim, even when compulsory, does not

 8   establish ‘arising under’ jurisdiction.” Vaden v. Discover Bank, 556 U.S. 49, 60 (2009).

 9   Second, Defendants have not shown that 28 U.S.C. § 1332 provides a basis for

10   jurisdiction because Defendants have not shown they are citizens of one state and

11   defendants are citizens of another.

12            Third, 50 U.S.C. § 3932 provides that the Court may stay any action against a

13   currently serving military member if the member’s service duties materially interfere

14   with the member’s ability to appear and defend. Defendants fail to allege any facts that

15   would support a stay of this matter and fail to show that this statute supports removal of

16   the action to federal court. Fourth, 28 U.S.C. § 1442 provides for removal when federal

17   officers or agencies are sued or prosecuted, but Defendants have provided no facts to

18   show those circumstances are present in this case.

19            Fifth, 28 U.S.C. § 1441 governs removal of civil actions, but as discussed, none of

20   Defendants’ potentially more specific bases for federal jurisdiction are sufficient, so this

21   general citation also does not provide a basis for jurisdiction. Finding no basis for federal

22   jurisdiction, the Court will grant Plaintiff’s motion to remand.


     ORDER - 3
 1          In addition to remand, Plaintiffs ask the Court to issue an order prohibiting

 2   Defendants from litigating any issue related to the possession of the property in any

 3   federal court. Plaintiffs provide no basis for the Court’s authority to issue such an order

 4   and the Court declines to do so.

 5          Plaintiffs also ask the Court to award them attorney fees and costs pursuant to 28

 6   U.S.C. § 1447. Under 28 USC § 1447(c), “[a]n order remanding the case may require

 7   payment of just costs and any actual expenses, including attorney fees, incurred as a

 8   result of the removal.” The Supreme Court has said that “absent unusual circumstances,

 9   attorney’s fees should not be awarded when the removing party has an objectively

10   reasonable basis for removal.” Martin v. Franklin Capital Corp., 546 U.S. 132, 136

11   (2005).

12          While Plaintiffs argue that Defendants’ only basis for removal is improper delay,

13   the Court is not persuaded that fees and costs are appropriate in this case, particularly

14   when Defendants are proceeding pro se.

15                                         IV. ORDER

16          Therefore, it is hereby ORDERED that Plaintiff’s motion for remand, Dkt. 5, is

17   GRANTED.

18          The Clerk shall remand to the Pierce County Superior Court and close the case.

19          Dated this 12th day of November, 2019.

20

21

22
                                                       ABENJAMIN H. SETTLE
                                                        United States District Judge


     ORDER - 4
